Citation Nr: 9907999	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  89-15 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from June 1967 to June 1970.  
This appeal arises from an October 1987 rating decision of 
the Roanoke, Virginia Regional Office (RO).  The case was 
remanded from the Board to the RO in February 1990, March 
1991, July 1992 and April 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The veteran is service connected for post operative right 
retrocaval ureter with urethral pelvic stenosis and chronic 
cystitis, evaluated as 30 percent disabling; and chronic back 
strain, evaluated as 10 percent disabling.  Service 
connection was awarded for these disabilities by rating 
decision in September 1970.  The 30 and 10 percent 
evaluations have been in effect from the date of separation 
from service in June 1970.  For a short period of time in 
1982, the veteran did not receive compensation benefits 
pursuant to his request.

An October 1978 report of contact with the veteran shows that 
he had been attending college in an industrial arts program.  
He dropped out sometime in 1973 due to working full time, 
taking a full time credit load, and marital problems.  The 
veteran was interested in returning to school but to take 
business courses instead of continuing in his former program.  
He was certain that he did not want to teach.

In July 1984, the veteran indicated that he had worked with 
the U.S. Postal Service before he became totally disabled in 
October 1977.  He had 2 years of college and 8 weeks of 
training in basic cabinet making.  The veteran also indicated 
that he had a neck injury suffered in a fight.

In November 1984, the veteran indicated that he had worked as 
a mail handler, distribution clerk and window mark-up clerk 
with the post office, and that he had had part time 
employment as a truck driver.

In July 1986, the veteran indicated that he had worked for 2 
weeks the prior December as a truck driver and laborer, and 1 
week the prior September as a laborer.

On VA examination in October 1986, the veteran complained 
that his back continued to bother him.  His back disability 
had grown worse, and it prevented him from doing any 
prolonged heavy lifting or shoveling.  A history in 1969 of 
hematuria with no stones, and ureteral stricture with 
residual intermittent hematuria were reported.  Examination 
of the genitourinary system was normal.  Also reported were a 
post operative laminectomy and chronic low back strain.  Low 
back pain was constant with exacerbations, but it was not 
incapacitating.  The veteran was not on medication.  X-rays 
of the lumbosacral spine were within normal limits.  The 
diagnoses included right retrocaval ureter with urethral 
pelvic stenosis, chronic cystitis and recurrent hematuria; 
and chronic low back strain with no radiculopathy.

In August 1987, the veteran filed a claim for TDIU benefits.  
He indicated that he had last worked in December 1985, and 
that he was unable to obtain and hold a job although he had 
diligently worked with the Virginia Employment Commission 
Veterans Office with no success. 

By rating decision in October 1987, entitlement to TDIU 
benefits was denied as it was determined that the degree of 
disability present relating to the veteran's service 
connected genitourinary and low back disabilities did not 
justify a finding that the veteran was unemployable.  The 
veteran has perfected an appeal from this denial.

At a September 1989 hearing before the Board, it was 
contended that genitourinary and low back disabilities 
rendered the veteran unemployable.  It was further requested 
that the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) be resolved prior to the 
adjudication of the TDIU claim.  

A May 1991 VA psychiatric board determined that the veteran 
did not suffer from PTSD.  It was further determined that 
there was no documented evidence that the veteran had 
suffered from PTSD in the past or that PTSD had gone into 
remission.

On VA examination in May 1991, the veteran indicated that he 
had been having trouble holding employment as he seemed to 
have a problem getting along with people.  It was reported 
that urinary symptoms consisting of blood in the urine had 
started in 1969.  In 1969, the right ureter was operated on 
and a stricture was found.  No change was made in the ureter.  
Since then, there had been pain of the right lower back.  
Sitting caused numbness of the low back.  The veteran wore a 
brace due to chronic back strain.  Lifting caused low back 
pain with no radiation.  The veteran had no urinary symptoms 
except for a weak bladder.  On examination, there was some 
tenderness in the area where the ureter was operated on.  
Genitourinary system examination was normal.  On 
musculoskeletal examination, straight leg raising was normal.  
Lateral bending was to 30 degrees each way, backward 
extension was to 10 degrees and forward flexion was to 90 
degrees.  X-rays of the low back were normal.  The diagnoses 
were ureter stricture, and back pain with normal physical 
examination.

On private medical examination in August 1991, it was 
determined that the veteran was fit for employment.  

A September 1991 certification of road test indicates that 
the veteran possessed sufficient driving skill to operate 
safely a commercial vehicle, and it was certified that the 
veteran passed a written examination in accordance with the 
Federal Motor Carrier Safety Regulations.  An October 1991 
certificate from Fischer Technical Institute shows that the 
veteran successfully completed the prescribed course of study 
in tractor trailer driving.  

On VA examination in June 1994, the veteran complained of 
chronic low back pain.  Since surgery in service for a right 
ureter, the veteran had suffered from chronic back pain.  He 
was unable to sit for more than 15 minutes without having to 
change his position.  He was trained as tractor trailer 
driver.  Reportedly, the veteran was unable to work as a 
driver as his back pain was so severe after 15 minutes that 
he could not tolerate it.  He also had incontinence of urine 
with dribbling.  On examination, there was a well healed 
right flank surgical scar without keloid formation.  Posture 
was erect and gait was normal.  There was only 10 degrees of 
forward flexion of the lumbar spine when the veteran 
developed what he described as pain.  Hyperextension was to 0 
degrees.  He was unable to bend to the right side due to pain 
in the area of the surgical scar.  Left side bending was 
normal.  No sensory deficit was seen.  X-rays of the 
lumbosacral spine were within normal limits.  The diagnosis 
was status post surgery on the right ureter with a surgical 
scar which the veteran reported was painful and prevented him 
from sitting for prolonged periods of time and prevented him 
from having normal movement of the lumbosacral spine.

In an April 1995 Board remand, it was noted that the issue of 
entitlement to service connection for PTSD had been withdrawn 
by the veteran in a written statement in December 1994.  It 
was also noted that the veteran had indicated in November 
1988 that he was receiving Social Security Administration 
(SSA) benefits.  A May 1993 statement from the SSA reflected 
that the veteran had been determined to be disabled under the 
Social Security Act for Supplemental Security Income (SSI) 
benefits.  A hand written notation on the bottom of the SSA 
statement indicated that the Norfolk SSA office would attempt 
to obtain the veteran's file.  The Board instructed the RO to 
obtain copies of the decision that granted SSI disability 
benefits to the veteran and the medical records upon which it 
was based.  Thereafter, the veteran was to be afforded VA 
examinations in orthopedic and genitourinary disorders to 
include addressing the effect that the veteran's service 
connected disabilities had on his employability.  

A May 1995 RO letter to the veteran requested that he furnish 
medical evidence showing treatment for the back and 
genitourinary disabilities in recent years.  Medical 
authorization forms were enclosed with this letter.

A May 1995 RO letter to the SSA requested copies of the 
medical evidence used in support of the veteran's claim.

In June 1995, the veteran returned medical authorization 
forms to the RO that did not include any information 
regarding putative medical treatment to include the names of 
the health care providers, dates of treatment, or location of 
treatment.

A statement from the veteran received in July 1995 indicates 
that he had recently invested $3,700 in professional training 
to obtain a commercial driver's license.  He maintained that 
he could perform the essential functions of a commercial 
driving job as long as there was no heavy lifting.  He did 
not want to receive counseling through vocational 
rehabilitation after his first failure on the college level.

Received in August 1995 from the SSA was medical information 
obtained by the SSA in connection with the veteran's 
disability claim.  The medical records submitted consisted of 
VA treatment records from 1978 and 1979.

On VA orthopedic examination in September 1995, medical 
history included 2 to 3 years of back pain and muscle spasm 
which the veteran related to the medial aspect of the right 
flank where an incision for urinary surgery was performed.  
Complaints included morning spasms of short duration, 
relieved by moving about and by putting on an elastic belt 
support.  On examination, there was a non-tender atrophic 
scar of the right flank. There was no spasm.  Range of motion 
and mobility were normal.  There were no postural 
abnormalities or fixed deformity.  Musculature of the back 
was normal.  Range of motion included 90 degrees of forward 
flexion, 15 degrees of backward extension, 20 degrees of 
bilateral lateral flexion, and 20 degrees of left and right 
rotation.  There was no evidence of pain on motion, or 
evidence of neurological involvement.  X-rays of the lumbar 
spine were normal.  The diagnosis was no significant 
abnormality with surgical scar of flank.

A notation on a VA medical center worksheet shows that the 
veteran reported to the VA medical center for a genitourinary 
examination scheduled on September 7, 1995.  The examiner did 
not have time to see the veteran on that day; the examination 
was rescheduled for October 5, 1995.  The veteran called on 
September 21, 1995 and stated that he did not want to appear 
for the rescheduled examination.  The VAMC noted that the 
veteran refused to come in or to reschedule a genitourinary 
examination and the examination report was returned as 
incomplete.

A September 1996 RO letter to the SSA requested copies of the 
decision which granted SSI benefits to the veteran.  The RO 
also sent a letter to the veteran requesting that he provide 
a copy of the SSA decision.

A January 1997 RO letter to the SSA requested a copy of the 
decision that granted SSI benefits to the veteran.  A letter 
was also sent to the veteran in January 1997 requesting a 
copy of the SSA decision.

A statement from the SSA, received in February 1997, 
indicates that the veteran was only entitled to SSI, but that 
he was not entitled to received Title II benefits.

A July 1997 report of contact shows that the veteran 
requested a reevaluation of his back condition, as this 
condition had worsened.

Received in July 1997 was a December 1987 SSA disability 
determination and transmittal form (Form SSA-831-U5) that 
indicates that the veteran was disabled beginning in October 
1987, that the primary diagnosis was paranoid schizophrenia 
and other functional psychotic disorder, and there was no 
secondary diagnosis.  Also received in July 1997 from the SSA 
was a statement that shows that the veteran applied for SSI 
benefits in October 1987, that he was eligible for SSI as a 
disabled individual as of October 1987, and that his current 
benefits were $113 per month.

Received in July 1997 was a March 1997 private medical report 
of examination.  The complete diagnosis was that the veteran 
had problems associated with back pain and stomach problems.  
Normal health was reported with some stress.    

Received in August 1997 were medical records from the SSA.  
These records were duplicates of records already submitted by 
the SSA to VA except for a February 1981 medical notation 
that indicates that the veteran had not been seen since June 
1978.  As far as it could be recalled, the veteran had not 
been treated for any significant back problem.  His visits 
during the last several years were mainly for his "nerves" 
for which he was referred to a psychiatrist.

An October 1997 report of contact with the SSA shows that the 
above reported disability determination and transmittal form 
(Form SSA-831-U5) was the only decision document in the SSA 
files showing that the veteran met the requirements for SSI 
benefits.  No other documents were available.

By letter from the RO in October 1997, the veteran was 
requested to provide complete information to include executed 
medical authorization forms relative to all treatment he had 
received in recent years for his service connected 
genitourinary and back disabilities.

Received in December 1997 were treatment records from Sentara 
Alternative Delivery Systems dated from November 1995 to 
March 1997.  In November 1995, the veteran complained of 
painful spasms of the stomach and back.  His stomach was 
swollen and he could barely get out of bed due to pain.  The 
nursing assessment was abdominal pain.  In December 1995, the 
veteran was seen in follow-up for back pain and abdomen 
concerns.  Overall, he was doing much better.  He felt like 
he could tolerate his condition at this point.  In January 
1996, he complained of back pain.  In February 1996, chronic 
back pain was noted as being stable.  In March 1997, the 
veteran was seen for dyspepsia, back pain and irritable bowel 
syndrome.  All of his chronic medical problems were doing 
better.  His back was doing better.  He was still trying to 
get a job as a truck driver.  A report of medical examination 
from March 1997 shows that examination of the genitourinary 
system was normal and that there was no urethral discharge. 
Examination of the spine was normal.  Under the section 
general comments, the examiner noted that the examination was 
normal.

Received in February 1998 was a letter from the veteran.  He 
noted that a VA examination was scheduled for that month at 
the Hampton VAMC, that he had a new job, and that it would 
probably disrupt his schedule.  He requested that the 
examination be rescheduled at the Richmond VAMC. 

A letter from the veteran received in March 1998 indicates 
that due to his heavy work schedule, he would be unable to 
make the VA examination scheduled in March 1998.

An April 1998 worksheet shows that the veteran failed to 
report for VA orthopedic and genitourinary examinations 
scheduled in March 1998, and that pursuant to the veteran's 
request the examinations were being rescheduled at the 
Richmond VAMC.

The veteran failed to report for VA orthopedic and 
genitourinary examinations in June 1998.

The veteran's claim of entitlement to TDIU benefits is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that he has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
evidence has been developed and that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).  In this regard, the case was remanded to the RO 
in April 1995 to obtain all current treatment records, to 
obtain a copy of the SSI disability determination from the 
SSA, and to afford the veteran VA orthopedic and 
genitourinary examinations.  

With regard to current treatment records, following the 
issuance of a development letter from the RO to the veteran 
in October 1997, the veteran's recent treatment records were 
received from his private health care provider in December 
1997.  

With regard to SSA records, a December 1987 SSA disability 
determination and transmittal form was received in July 1997.  
This form provides basic information showing that it had been 
determined that the veteran was disabled due to paranoid 
schizophrenia beginning in October 1987, and that he was 
therefore entitled to receive SSI benefits.  It was 
determined in an October 1997 report of contact with the SSA 
that the December 1987 SSA determination and transmittal form 
was the only decision document in the SSA files that showed 
that the veteran was entitled to SSI benefits.  Regarding the 
underlying medical records upon which the SSA decision was 
based, these records were received in August 1995.  One 
additional February 1981 medical notation was received from 
the SSA in August 1997.  

With regard to the request that the veteran be afforded VA 
orthopedic and genitourinary examinations, a VA orthopedic 
examination was conducted in September 1995.  When a 
September 1995 VA genitourinary examination was canceled by 
the examiner due to a lack of time, the examination was 
rescheduled in October 1995.  The veteran canceled this 
examination in late September indicating that he did not want 
to appear.  A July 1997 report of contact shows that the 
veteran requested a reevaluation of his back as his condition 
had worsened.  Thereafter, the veteran canceled VA 
examinations in February and March 1998.  In response to the 
veteran's request, VA orthopedic and genitourinary 
examinations were rescheduled in June 1998 at the Richmond VA 
medical center.  The veteran failed to report for the June 
1998 examinations.  It is unfortunate that the veteran has 
been unable to appear for VA examinations in October 1995, 
and February, March and June 1998 despite the fact that 
measures were taken to accommodate the veteran to include 
multiple rescheduling of examinations and providing different 
examination venues.  However, the September 1995 VA 
orthopedic examination augmented by the recent private 
treatment records, provide an adequate basis upon which a 
medical assessment may be made as to the impact of the 
veteran's service connected disabilities on his 
employability.  The Board also notes that in the November 
1998 informal hearing presentation, it was contended that the 
RO had provided insufficient notice to the veteran of the 
potential negative consequences of his failure to report for 
VA examinations under 38 C.F.R. § 3.655.  It was requested 
that the VA examinations be rescheduled.  As the Board is not 
applying the provisions of § 3.655 in this case, the 
veteran's due process rights have not been abrogated in any 
way.  Accordingly, the Board concludes that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.

The veteran has advanced the instant claim for TDIU benefits 
as he maintains that he is unable to work due to his service 
connected disabilities.  The veteran is service connected for 
post operative right retrocaval ureter with urethral pelvic 
stenosis and chronic cystitis, evaluated as 30 percent 
disabling; and chronic back strain, evaluated as 10 percent 
disabling.  The 30 and 10 percent evaluations, respectively, 
have been in effect since the veteran was separated from 
service in June 1970.  This demonstrates that the service 
connected disabilities have remained static.  In other words, 
the evidence does not show that these disabilities have 
increased in severity since service.  

The veteran was employed with the U.S. Postal Service until 
1977.  He has also worked a truck driver and laborer, 
attended college, and had 8 weeks of training in basic 
cabinet making.  An October 1991 certificate from Fischer 
Technical Institute shows that he successfully completed a 
course of study in tractor trailer driving.  These work and 
educational achievements were accomplished during the time 
that the veteran's current level of orthopedic and 
genitourinary disabilities were in existence.  

The December 1987 SSA determination shows that the veteran 
was deemed to be disabled due to psychiatric disability.  No 
other disability, to include either of the service connected 
disabilities, was reported as playing a role in the SSA 
disability determination.  The SSA finding as to disability 
therefore is not relevant to the Board's current inquiry as 
to whether the veteran is unemployable due to his service 
connected disabilities.

A review of the medical evidence associated with the 
veteran's claim shows that on VA examination in May 1991, the 
veteran reported having trouble holding employment as he had 
problems getting along with people.  As with the SSA 
determination, the veteran's own statement as to the source 
of his unemployability related primarily to his non-service 
connected psychiatric condition.  On physical examination in 
May 1991, the genitourinary system was normal.  The veteran 
did not have any urinary symptoms except for a weak bladder.  
It was reported that lifting caused low back pain with no 
radiation.  The diagnoses included back pain with normal 
physical examination.  An August 1991 private medical 
examination determined that the veteran was fit for 
employment.  On VA examination in June 1994, the veteran 
complained of chronic low back pain and incontinence of urine 
with dribbling.  X-rays of the back were normal.  The 
diagnoses were status post surgery on the right ureter with 
surgical scar and an inability to sit for prolonged period 
with pain that prevented the veteran from having normal 
movement of the back.  On VA orthopedic examination in 
September 1995, x-rays of the low back were normal and it was 
determined that there was no significant abnormality.

Private medical treatment records from November 1995 to March 
1997 were received from Sentara in December 1997.  These 
records show that the veteran has not received treatment for 
his service connected genitourinary disability in recent 
years.  The veteran consistently complained of back pain.  In 
December 1995, it was noted that the veteran was doing 
better.  In March 1997, it was noted that all of the 
veteran's chronic medical problems, to include the back, were 
doing better.  Examination of the spine and genitourinary 
system were normal.  The examiner commented that the 
veteran's examination was normal.  

The VA and private medical evidence does not support the 
veteran's claim that his service connected disabilities 
prevent him from working.  Moreover, in a July 1995 
statement, the veteran indicated that he felt he could 
perform the essential functions of a commercial driving job 
as long as there was no heavy lifting.  Thereafter, in 
February 1998, the veteran reported that he had a new job.  
In March 1998, he even indicated that he would be unable to 
report for VA examinations in that month due to his heavy 
work schedule.  The uncontroverted evidence therefore shows 
that the veteran is, in fact, employed.  Accordingly, the 
veteran is not precluded from performing all forms of 
substantially gainful employment due to his service connected 
disabilities and the preponderance of the evidence is against 
his claim for TDIU benefits.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


